EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner's amendment was given in a telephone interview with Tod Hopfinger (Reg. No.72, 561) on March 23rd, 2021.
In the claims:
1. Please replace claim 14:
	--   A system for implementing a Power-over-Ethernet system comprising a plurality of power sourcing equipment that power a 
first power sourcing device that outputs up to a first wattage; 
second power sourcing device that outputs up to a second wattage; 
 a third power sourcing device comprising a third wattage;
a first Ethernet link that couples the first power sourcing device and a first port of the powered device;
 a second Ethernet link that couples the second power sourcing device and a second port of the powered device; Atty. Dkt. No. 4264.4310000-14-FRICK et al. 
 a third Ethernet link that couples the third power sourcing device and a third port of the powered device;

a second isolation boundary that collectively isolates the second isolated power converter, the second power sourcing device, the second Ethernet link, and the second port from the first isolated power converter, the first power sourcing device, the first Ethernet link, and the first port; and 
wherein the powered device requires a first amount of input wattage to operate in a first power mode, the powered device requires a second amount of input wattage to operate in a second power mode, and  the powered device comprises control circuitry configured to; 
determine a first power wattage to draw from the first power sourcing device; 
determine a second power wattage to draw from the second power sourcing device; 
determine the first power wattage and the second power wattage based on an amount of drawn wattage required to equal the first amount of input wattage to operate in the first power mode; 
determine that a sum of the first power wattage and the second power wattage is less than the second amount of input wattage required to operate in the second power mode; 

in response to determining that adding the third wattage to the sum of the first power wattage and the second power wattage equals or exceeds the second amount of input wattage required to operate in the second power mode, draw, from the third power sourcing device, an amount of wattage that, when added to the sum of the first power wattage and the Atty. Dkt. No. 4264.4310000-12-FRICK et al. Reply to Office Action of December 22, 2020Application No. 15/839,623 second power wattage, equals the second amount of input wattage required to operate in the second power mode; and 
transition the powered device while operating in the first power mode directly to the second power mode, wherein the first power mode is a low-power mode and the second power mode is a high-power mode.


Allowable Subject matter
	Claims 1, 2, 5-9, 12-14, 18-21, 23-29 are allowed. 

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187             

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187